317 S.W.2d 748 (1958)
Victor Hanford McCARTY, Appellant,
v.
The STATE of Texas, Appellee.
No. 30108.
Court of Criminal Appeals of Texas.
November 12, 1958.
*749 Clinton & Shelton, Lubbock, for appellant.
William J. Gillespie, County Atty., Lubbock, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, thirty days in jail and a fine of $250.
The verdict of the jury upon which the judgment was rendered reads:
"We, the jury, find the defendant guilty as charged and assess his punishment at $250.00 Dollars fine and 30___ in the County Jail."
The verdict is fatally defective under our holding in Bumpass v. State, 160 Tex. Cr.R. 423, 271 S.W.2d 953, and Cooper v. State, 136 Tex. Crim. 498, 126 S.W.2d 974.
The judgment is reversed and the cause remanded.